EXHIBIT 10.1


 


AGREEMENT


 

Agreement (“Agreement”), dated May 14, 2008 among, Arch Capital Group Ltd., a
Bermuda company (“Parent”), Arch Insurance Group Inc., a Delaware corporation
(“Arch Insurance”), and Ralph E. Jones III (the “Executive”).

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties have agreed as follows:

 

Employment Agreement

 

1.                  Arch Insurance and the Executive hereby confirm the
following:  (a) the employment relationship between the Executive and Arch
Insurance will terminate on July 1, 2008 (the “Termination Date”); and (b) for
purposes of the Employment Agreement, dated June 4, 2003 (the “Employment
Agreement”), between Arch Insurance and the Executive, such termination of
employment shall be deemed to be pursuant to, and in compliance with, written
notice by the Executive pursuant to Section 5.01 of the Employment Agreement of
his intention not to extend the Employment Period (as defined in the Employment
Agreement) beyond the original five-year term.  Effective on the Termination
Date, the Executive hereby resigns all director, officer and employee positions
with Parent, Arch Insurance and their respective subsidiaries.

 

Restricted Share Unit Agreements

 

2.                  Effective on the Termination Date, Section 2(b)(ii) of the
Restricted Share Unit Agreements, between Parent and the Executive, dated as of
February 23, 2006 and May 11, 2007 (collectively, the “Unit Agreements”), shall
each be hereby amended and restated as follows (capitalized terms used below
have the meanings set forth in the Unit Agreements):

 

“IN THE EVENT OF TERMINATION OF EMPLOYMENT (OTHER THAN BY THE COMPANY FOR CAUSE,
AS SUCH TERM IS DEFINED IN THE INCENTIVE COMPENSATION PLAN) ON JULY 1, 2008 AS
CONTEMPLATED BY THE AGREEMENT, DATED MAY 14, 2008, AMONG THE EMPLOYEE, THE
COMPANY AND ARCH INSURANCE GROUP INC. (SUCH A TERMINATION SHALL BE DEEMED A
TERMINATION AFTER ATTAINING “RETIREMENT AGE” FOR PURPOSES HEREOF), THE
RESTRICTED SHARE UNITS SHALL CONTINUE TO VEST ON THE SCHEDULE SET FORTH IN
PARAGRAPH 2(A) ABOVE SO LONG AS THE EMPLOYEE DOES NOT ENGAGE IN ANY ACTIVITY IN
COMPETITION WITH ANY ACTIVITY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OTHER
THAN SERVING ON THE BOARD OF DIRECTORS (OR SIMILAR GOVERNING BODY) OF ANOTHER
COMPANY OR AS A CONSULTANT FOR NO MORE THAN 26 WEEKS PER CALENDAR YEAR
(“COMPETITIVE ACTIVITY”).  IN THE EVENT THE

 

--------------------------------------------------------------------------------


 

EMPLOYEE ENGAGES IN A COMPETITIVE ACTIVITY, ANY UNVESTED RESTRICTED SHARE UNITS
SHALL BE FORFEITED BY THE EMPLOYEE AND BECOME THE PROPERTY OF THE COMPANY.”

 

2

--------------------------------------------------------------------------------


 

Stock Option Agreements

 

3.                   Effective on the Termination Date, (a) the following shall
be added at the end of paragraph (j) of the Option Agreement, dated as of
July 1, 2003, between Parent and the Executive, and (b) the second and third
sentences of paragraph (j) of the Option Agreement, dated as of September 22,
2004, between Parent and the Executive, and paragraph (j)2 of the Option
Agreement, dated as of February 23, 2006, between Parent and the Executive
(collectively, the “Option Agreements”), shall be hereby amended and restated as
follows (capitalized terms used below have the meanings set forth in such Option
Agreements):

 

“Notwithstanding anything to the contrary herein, in the event of termination of
employment (other than by the Company for Cause, as such term is defined in the
Company’s Incentive Compensation Plan) on July 1, 2008 as contemplated by the
Agreement, dated May 14, 2008, among the Option Holder, the Company and Arch
Insurance Group Inc., the Option shall continue to become exercisable on the
schedule set forth in paragraph (f) above so long as the Option Holder does not
engage in any activity in competition with any activity of the Company or any of
its Subsidiaries other than serving on the board of directors (or similar
governing body) of another company or as a consultant for no more than 26 weeks
per calendar year (“Competitive Activity”) and shall continue to be exercisable
by the Option Holder (or his Beneficiary or estate in the event of his death)
for a period ending July 1, 2011 (but not beyond the Option Period).  In the
event the Option Holder engages in a Competitive Activity, the Option, to the
extent then exercisable, may be exercised for 30 days following the date on
which the Option Holder engages in such Competitive Activity (but not beyond the
Option Period).”

 

Share Appreciation Rights Agreement

 

4.                   Effective on the Termination Date, paragraph (j)2 of the
Share Appreciation Rights Agreement, between Parent and the Executive, dated as
of May 11, 2007 (the “SAR Agreement” and, together with the Unit Agreements and
the Option Agreements, the “Award Agreements”), shall be hereby amended and
restated as follows (capitalized terms used below have the meanings set forth in
the SAR Agreement):

 

“In the event of termination of employment (other than by the Company for Cause,
as such term is defined in the Company’s Incentive Compensation Plan on the date
hereof) on July 1, 2008 as contemplated by the Agreement, dated May 14, 2008,
among the SAR Holder, the Company and Arch Insurance Group Inc., the SAR shall
continue to become exercisable on the schedule set forth in paragraph (f) above
so long as the SAR Holder does not engage in any activity in competition with
any activity of the Company or any of its Subsidiaries other than serving on the
board of directors (or similar governing body) of another company or as a
consultant for no more than 26 weeks per calendar year (“Competitive Activity”)
and shall continue to be exercisable by the SAR Holder (or his Beneficiary or
estate in the event of his death) for a period ending July 1, 2011 (but not
beyond the SAR

 

3

--------------------------------------------------------------------------------


 

Period).  In the event the SAR Holder engages in a Competitive Activity, (A) the
SAR, to the extent then exercisable, may be exercised for 30 days following the
date on which the SAR Holder engages in such Competitive Activity (but not
beyond the SAR Period) and (B) the SAR, to the extent then not exercisable,
shall be immediately forfeited.”

 

5.                   All other provisions of the Employment Agreement and the
Award Agreements shall remain in full force and effect.  This amendment shall be
governed by and construed in accordance with the laws of New York, without
giving effect to principles of conflict of laws, and may be executed in two or
more counterparts, each of which shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 

ARCH CAPITAL GROUP LTD.

 

 

 

 

 

By:

/s/ Constantine Iordanou

 

Printed Name:

/s/ Constantine Iordanou

 

Title:

President & CEO

 

 

 

 

 

ARCH INSURANCE GROUP INC.

 

 

 

 

 

By:

/s/ Mark D. Lyons

 

Printed Name:

/s/ Mark D. Lyons

 

Title:

President & COO

 

 

 

 

 

 /s/ Ralph E. Jones III

 

Ralph E. Jones III

 

4

--------------------------------------------------------------------------------